Exhibit 10.7

PREPARED OUT-OF-STATE BY AND

WHEN RECORDED MAIL TO:

Seyfarth Shaw LLP

1075 Peachtree Street, N.E. Suite 2500

Atlanta, Georgia 30309-3962

Attention: Jay Wardlaw, Esq.

Deal Name: CNL BV Portfolio

Loan Number: 706109322

 

Document Title:    DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING
(HUNTINGTON TERRACE – SECOND) Grantor:    CHP GRESHAM-HUNTINGTON TERRACE OR
OWNER, LLC and CHP GRESHAM-HUNTINGTON TERRACE OR TENANT CORP.    c/o CNL
Healthcare Properties, Inc., 450 South Orange Avenue, Orlando, Florida 32801
Trustee:    FIRST AMERICAN TITLE INSURANCE COMPANY Grantee:    THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA    c/o Prudential Asset Resources, Inc., 2100 Ross
Avenue, Suite 2500, Dallas, Texas 75201 Dated as of:    December 2, 2013
Location:    1410 NE Cleveland Avenue, Gresham, Oregon County:    Multnomah
County Tax Assessor’s Account Nos.:    R135465

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)



--------------------------------------------------------------------------------

DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

(Huntington Terrace – Second)

THIS DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING (this “Instrument”) is
made as of the 2nd day of December, 2013, by CHP GRESHAM-HUNTINGTON TERRACE OR
OWNER, LLC, a Delaware limited liability company, having its principal place of
business at c/o CNL Healthcare Properties, Inc., 450 South Orange Avenue,
Orlando, Florida 32801 (“Owner”), and CHP GRESHAM-HUNTINGTON TERRACE OR TENANT
CORP., a Delaware corporation, having its principal place of business at c/o CNL
Healthcare Properties, Inc., 450 South Orange Avenue, Orlando, Florida 32801
(“Operator”, and together with Owner, “Borrower”), as grantor, to FIRST AMERICAN
TITLE INSURANCE COMPANY, a California corporation, having an address at 200 SW
Market Street, Suite 250, Portland, Oregon 97201, as trustee (“Trustee”), for
the benefit of THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey
corporation, having an office at c/o Prudential Asset Resources, Inc., 2100 Ross
Avenue, Suite 2500, Dallas, Texas 75201, Attention: Asset Management Department;
Reference Loan No. 706109322, as beneficiary (“Lender”).

RECITALS:

1. Lender has made on the date hereof the Loan (as defined in the Loan Agreement
[defined below]) to Borrower and one or more affiliates of Borrower
(collectively, “Related Borrowers”; Borrower and the Related Borrowers
collectively referred to as “Borrowers”), evidenced by the Notes (as defined in
the Loan Agreement), and secured by, among other things, (i) the Property (as
hereinafter defined), and (ii) certain other properties, as identified from time
to time in the Loan Agreement, owned by one or more of the Related Borrowers
(collectively, the “Other Properties”).

2. The Loan is governed by that certain Loan Agreement dated as of the date
hereof, by and among Borrower, Related Borrowers, and Lender (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”).

3. In connection with Borrowers’ obtaining the Loan from Lender, Borrower has
guaranteed (or will guarantee), pursuant to that certain Supplemental Guaranty
dated as of the date hereof (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Supplemental
Guaranty”), the payment of the Loans (defined below) and the payment and
performance of the Pool Obligations (as defined in the Loan Agreement, but
excluding therefrom Borrower’s obligations under its Individual Loan Documents
[as defined in the Loan Agreement]) of the Related Borrowers. As additional
security for the Loan, Borrower has agreed to grant Lender a second-priority
deed of trust lien on and security interest in the Property pursuant to this
Instrument. Borrower acknowledges that Lender would not have made the Loan to
Borrowers unless Borrower executed and delivered this Instrument.
NOTWITHSTANDING THE FOREGOING, NO ADDITIONAL FUNDS HAVE BEEN ADVANCED BY LENDER
TO BORROWER IN CONNECTION WITH THIS INSTRUMENT.

4. Lender has required, as a condition to making the Loans to Borrowers that
Borrower execute and deliver this Instrument, and Borrower, in order to obtain
the Other Loan (defined below), is willing to execute and deliver this
Instrument.

5. Borrower desires to secure the payment of and the performance of all of the
obligations of Related Borrowers under the Note (defined below) and the
Obligations (defined below).

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

1



--------------------------------------------------------------------------------

IN CONSIDERATION of the making of the Loans and the Other Loan, and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, Borrower irrevocably:

A. Grants, bargains, sells, assigns, transfers, pledges, mortgages, warrants,
and conveys to Trustee and its successors, in trust, for the benefit of Lender,
and grants Trustee and Lender a security interest in, the following property,
rights, interests and estates owned by either Owner or Operator (collectively,
the “Property”) (it being understood and agreed that Owner is the owner of the
Land and Improvements and Operator is the tenant under the Operating Lease
[defined below]):

(i) The real property in Multnomah County, Oregon, and described in Exhibit A
attached hereto (the “Land”);

(ii) All of Borrower’s present and future estate, right, title and interest
under that certain Lease Agreement dated as of the date hereof, by and between
Owner, as landlord, and Operator, as tenant, and all present and future
amendments, extensions, renewals, supplements and replacements thereto or
thereof as the context may require (collectively, the “Operating Lease”)
covering the Land, together with and including, without limitation, (1) all
options of any kind, rights of first refusal, privileges and other benefits
under the Operating Lease; and (2) all leases, subleases and subtenancies,
occupancy agreements and concessions under the Operating Lease or otherwise
affecting the Property;

(iii) All of Borrower’s right, title and interest in and to all buildings,
structures and improvements (including fixtures) now or later located in or on
the Land (the “Improvements”);

(iv) All easements, estates, and interests including hereditaments, servitudes,
appurtenances, tenements, mineral and oil/gas rights, water rights, air rights,
development power or rights, options, reversion and remainder rights, and any
other rights owned by Borrower and relating to or usable in connection with or
providing access to the Property;

(v) All right, title, and interest owned by Borrower in and to all land lying
within the rights-of-way, roads, or streets, open or proposed, adjoining the
Land to the center line thereof, and all sidewalks, alleys, and strips and gores
of land adjacent to or used in connection with the Property;

(vi) All right, title and interest of Borrower in, to, and under, to the extent
assignable, all plans, specifications, surveys, studies, reports, permits,
licenses, agreements, contracts, instruments, books of account, insurance
policies, and any other documents relating to the use, construction, occupancy,
leasing activity, or operation of the Property; provided, however, that any such
plans and specifications transferred hereunder are transferred for use in
connection with the Property only and for no other purpose;

(vii) All of the fixtures and personal property described in Exhibit B attached
hereto owned by either Owner or Operator and replacements thereof, including all
personal property currently owned or acquired by Owner or Operator after the
date hereof used in connection with the ownership and operation of the Property
as a Senior Living Facility (defined below), all kitchen or restaurant supplies,
dining room facilities, medical facilities, or related furniture and equipment,
and any other equipment, supplies or furniture owned by Owner or Operator and
leased to any third party service provider or facility operator (including,
without limitation, Prestige Senior Living, L.L.C., an Oregon limited liability
company [“Property Manager”]) under any use, occupancy, or lease agreements, as
well as all licenses, permits, certificates, and approvals required for the
operation of the Property as a Senior Living Facility, to the extent permitted
by applicable law and regulations, including replacements and additions thereto;
but excluding all fixtures and personal property owned by any other tenant,
resident or other occupant of the Property (each, a “Tenant”) other than
Operator;

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

2



--------------------------------------------------------------------------------

(viii) All of Borrower’s right, title and interest in the proceeds (including
conversion to cash or liquidation claims) of (A) insurance relating to the
Property and (B) all awards made for the taking by eminent domain (or by any
proceeding or purchase in lieu thereof) of the Property, including awards
resulting from a change of any streets (whether as to grade, access, or
otherwise) and for severance damages;

(ix) All of Borrower’s right, title and interest in and to all tax refunds,
including interest thereon, tax rebates, tax credits, and tax abatements, and
the right to receive the same, which may be payable or available with respect to
the Property;

(x) All leasehold estates, ground leases, leases, subleases, licenses, or other
agreements affecting the use, enjoyment or occupancy of the Property (including,
without limitation, any occupancy and admission agreements pertaining to
occupants of the Property, including both residential and commercial agreements
[including the Resident Agreements, as defined in the Loan Agreement]), and any
management agreement or other operating agreement under which control of the use
or operation of the Property or any portion thereof has been granted to any
other entity) now or later existing (including any use or occupancy arrangements
created pursuant to Title 7 or 11 of the United States Code, as amended from
time to time, or any similar federal or state laws now or later enacted for the
relief of debtors [the “Bankruptcy Code”]) and all extensions and amendments
thereto (collectively, the “Leases”) and all of Borrower’s right, title and
interest under the Leases, including all guaranties thereof;

(xi) All rents, entrance fees, management fees, service fees, issues, profits,
royalties, receivables, use and occupancy charges (including all oil, gas or
other mineral royalties and bonuses), income and other benefits now or later
derived from any portion or use of the Property (including any payments received
with respect to any Tenant or the Property pursuant to the Bankruptcy Code) and
all cash, security deposits, advance rentals, or similar payments relating
thereto, together with and including, without limitation, all proceeds from any
private insurance for tenants to cover rental charges and charges for services
at or in connection with the Property, the right to payments from Medicare or
Medicaid (as such terms are defined in the Loan Agreement) programs, or similar
federal, state or local programs, boards, bureaus or agencies, and rights to
payment from Tenants, residents, occupants, private insurers or others (“third
party payments”), arising from the operation of the Property as a Senior Living
Facility or otherwise due for the rents of Tenants, residents or occupants or
for services at the Property (collectively, the “Rents”) and all proceeds from
the cancellation, termination, surrender, sale or other disposition of the
Leases, and the right to receive and apply the Rents to the payment of the
Obligations;

(xii) All of Borrower’s rights and privileges heretofore or hereafter otherwise
arising in connection with or pertaining to the Property, including, without
limiting the generality of the foregoing, all water and/or sewer capacity, all
water, sewer and/or other utility deposits or prepaid fees, and/or all water
and/or sewer and/or other utility tap rights or other utility rights, any right
or privilege of Borrower under any loan commitment, lease, contract, declaration
of covenants, restrictions and easements or like instrument, developer’s
agreement, or other agreement with any third party pertaining to the ownership,
development, construction, operation, maintenance, marketing, sale or use of the
Property;

(xiii) All payments due, or received, from occupants, third party payments added
to base rental income, base and/or additional meal sales, commercial operations
located on the Property or provided as a service to the occupants of the
Property, rental from guest suites, seasonal lease charges, furniture leases,
and laundry services, and any and all other services provided to third parties
in connection with the Property, and any and all other personal property on the
real property site, excluding personal property belonging to occupants of the
real property (other than property belonging to Borrower);

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

3



--------------------------------------------------------------------------------

(xiv) Subject to applicable laws and regulations and to the extent assignable,
all permits, licenses, certificates, provider numbers and contracts relating to
the operation and authority to operate the Property as a “Senior Living
Facility” (but specifically excluding the tradename “Bonaventure”, and any
intellectual property related to such tradename). For purposes of this
Instrument, “Senior Living Facility” shall mean a residential housing facility
which qualifies as “housing for older persons” under the Fair Housing Amendments
Act of 1988 and includes, congregate living units and assisted living units, but
which does not include any nursing care units, and which is licensed as an
“Assisted Living Facility” under Oregon law; and

(xv) All of Borrower’s inventory, accounts, accounts receivable, contract
rights, general intangibles, and all proceeds thereof relating to the Property.

B. Absolutely and unconditionally assigns, sets over, and transfers to Lender
all of Borrower’s right, title, interest and estates in and to the Leases and
the Rents subject to the terms and license granted to Borrower under that
certain Assignment of Leases and Rents (Huntington Terrace – Second), made by
Borrower to Lender dated as of the date hereof (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Subordinate Assignment”), which document shall govern and control the
provisions of this assignment.

TO HAVE AND TO HOLD the Property unto Lender, Trustee and their successors and
assigns forever, and Borrower hereby binds itself and its successors and assigns
to warrant and forever defend the title to the Property unto Lender, its
successors and assigns, against the claim or claims of all persons claiming the
same or any part thereof, subject to the Permitted Encumbrances (as defined in
the Loan Agreement) and the provisions, terms and conditions of this Instrument.

IN TRUST, WITH POWER OF SALE, to secure payment and performance of the
Obligations in the time and manner set forth in the Documents (defined below).

PROVIDED, HOWEVER, if Borrower shall pay and perform (or cause to be paid or
performed) the Obligations as provided for in the Documents (defined below) and
shall comply with (or cause Property Manager to comply with) all the provisions,
terms and conditions in the Documents, these presents and the estates hereby
granted (except for the obligations of Borrower set forth in Sections 3.11 and
3.12 and Article VIII of the Loan Agreement) shall cease, terminate and be void.

IN FURTHERANCE of the foregoing, Borrower warrants, represents, covenants and
agrees as follows:

ARTICLE I - OBLIGATIONS; DOCUMENTS; INCORPORATION; DEFINITIONS

Section 1.01 Obligations. This Instrument is executed, acknowledged, and
delivered by Borrower to secure and enforce the following obligations
(collectively, the “Obligations”):

(a) Payment of all obligations, indebtedness and liabilities under the Documents
including (i) the Prepayment Premium, (ii) interest at both the Note Rate and at
the Default Rate, if applicable and to the extent permitted by Laws, and
(iii) renewals, extensions, and amendments of the Documents;

(b) Performance of every obligation, covenant, and agreement under the Documents
including renewals, extensions, and amendments of the Documents; and

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

4



--------------------------------------------------------------------------------

(c) Payment of all sums advanced (including costs and expenses) by Lender
pursuant to the Documents including renewals, extensions, and amendments of the
Documents.

Section 1.02 Documents; Incorporation. The term “Documents” shall mean the
Supplemental Guaranty, this Instrument, the Subordinate Assignment, the Loan
Agreement (as it relates to the Loan and the obligations made by or owing by the
Related Borrowers relating to the Other Properties) and any other written
agreement executed in connection with the Other Loan (but excluding the
Application and Loan commitment) and by the party against whom enforcement is
sought, including those given to evidence or further secure the payment and
performance of any of the Obligations, and any written renewals, extensions, and
amendments of the foregoing, executed by the party against whom enforcement is
sought. All of the provisions of the other Documents (including, without
limitation, the limited and full recourse liability provisions of Article VIII
of the Loan Agreement) are incorporated into this Instrument to the same extent
and with the same force as if fully set forth in this Instrument.

Section 1.03 Definitions. All capitalized terms not defined herein shall have
the respective meanings set forth in the Loan Agreement. The terms set forth
below are defined in the following sections of this Instrument:

 

Bankruptcy Code    Recitals, Section 5(A)(x) Borrower    Preamble Borrowers   
Recitals, Section 1 Documents    Section 1.02 First Priority Mortgage    Section
7.05 Improvements    Recitals, Section 5(A)(iii) Instrument    Preamble Land   
Recitals, Section 5(A)(i) Leases    Recitals, Section 5(A)(x) Lender    Preamble
Loan    Recitals, Section 1 Loans    Section 7.01(a) Loan Agreement    Recitals,
Section 2 Management Agreement    Section 3.05 Note    Section 7.01(b) Notes   
Recitals, Section 1 Notice    Section 5.02 Obligations    Section 1.01 Operator
   Preamble Operating Lease    Recitals, Section 5(A)(ii) Other Documents   
Section 7.03 Other Loan    Section 7.01(c) Other Mortgages    Section 7.02 Other
Note    Section 7.01(d) Other Properties    Recitals, Section 1 Owner   
Preamble Personal Property    Section 3.02(j) Property    Recitals, Section 5(A)
Property Manager    Recitals, Section 5(A)(vii) Related Borrowers    Recitals,
Section 1 Rents    Recitals, Section 5(A)(xi)

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

5



--------------------------------------------------------------------------------

Senior Living Facility    Recitals, Section 5(A)(xiv) Subordinate Assignment   
Recitals, Section 5(B) Tenant    Recitals, Section 5(A)(vii) Trustee    Preamble

ARTICLE II - SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY

Section 2.01 Due-on-Sale or Encumbrance. It shall be an Event of Default and, at
the sole option of Lender, Lender may accelerate the Obligations, and the entire
Obligations (including any Prepayment Premium) shall become immediately due and
payable, if, without Lender’s prior written consent (which consent may be given
or withheld for any or for no reason or given conditionally, in Lender’s sole
discretion), any of the events set forth in Section 5.01 of the Loan Agreement
shall occur.

ARTICLE III - DEFAULTS AND REMEDIES

Section 3.01 Events of Default. The occurrence of an Event of Default (as such
term is defined in Section 6.01 of the Loan Agreement) shall constitute, at
Lender’s option, an Event of Default under this Instrument and the other
Documents.

Section 3.02 Remedies. If an Event of Default occurs, Lender or any person
designated by Lender or Lender acting by or through Trustee, may (but shall not
be obligated to) take any enforcement action (separately, concurrently,
cumulatively, and at any time and in any order) permitted under any Laws,
without notice, demand, presentment, or protest (all of which are hereby
waived), to protect and enforce Lender’s or Trustee’s rights under the Documents
or Laws including the following actions:

(a) accelerate and declare the entire unpaid Obligations immediately due and
payable, except for defaults under Sections 6.01(f), 6.01(g), 6.01(h), or
6.01(i) of the Loan Agreement which shall automatically make the Obligations
immediately due and payable;

(b) judicially or otherwise, (i) completely foreclose this Instrument or
(ii) partially foreclose this Instrument for any portion of the Obligations due
and the lien and security interest created by this Instrument shall continue
unimpaired and without loss of priority as to the remaining Obligations not yet
due;

(c) sell for cash or upon credit the Property and all right, title and interest
of Borrower therein and rights of redemption thereof, pursuant to power of sale;

(d) recover judgment on any Note either before, during or after any proceedings
for the enforcement of the Documents and without any requirement of any action
being taken to (i) realize on the Property or (ii) otherwise enforce the
Documents;

(e) seek specific performance of any provisions in the Documents;

(f) apply for the appointment of a receiver, custodian, trustee, liquidator, or
conservator of the Property without (i) notice to any person, (ii) regard for
(A) the adequacy of the security for the Obligations or (B) the solvency of
Borrower or any person liable for the payment of the Obligations; and Borrower
and any person so liable waives or shall be deemed to have waived the foregoing
and any other objections to the fullest extent permitted by Laws and consents or
shall be deemed to have consented to such appointment;

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

6



--------------------------------------------------------------------------------

(g) with or without entering upon the Property, (i) exclude Borrower, Property
Manager, and any other person from the Property without liability for trespass,
damages, or otherwise; (ii) take possession of, and Borrower shall surrender on
demand (and shall require Property Manager to surrender on demand), all books,
records, and accounts relating to the Property; (iii) give notice to Property
Manager and Tenants or any person, make demand for, collect, receive, sue for,
and recover in its own name all Rents and cash collateral derived from the
Property; (iv) use, operate, manage, preserve, control, and otherwise deal with
every aspect of the Property, subject to applicable Laws, including
(A) conducting its business, (B) insuring it, (C) making all repairs, renewals,
replacements, alterations, additions, and improvements to or on it,
(D) completing the construction of any Improvements in manner and form as Lender
deems advisable, (E) executing, modifying, enforcing, and terminating new and
existing Leases on such terms as Lender deems advisable and evicting any Tenants
in default, and (F) making payments for any required licensing fees, permits, or
other expenses related to the operation of the Property by or on behalf of
Lender as a Senior Living Facility, any fines or penalties that may be assessed
against the Property, any costs incurred to bring the Property into full
compliance with applicable codes and regulatory requirements, and for any fees
or costs related to Lender’s employment of a licensed operator for the Property;
(v) apply the receipts from the Property to payment of the Obligations, in any
order or priority determined by Lender, after first deducting all Costs,
expenses, and liabilities incurred by Lender or Trustee in connection with the
foregoing operations and all amounts needed to pay the Impositions and other
expenses of the Property, as well as just and reasonable compensation for the
services of Lender, Trustee and their attorneys, agents, and employees; and/or
(vi) in every case in connection with the foregoing, exercise all rights and
powers of Borrower, Lender or Trustee with respect to the Property, either in
Borrower’s or Property Manager’s name or otherwise;

(h) release any portion of the Property for such consideration, if any, as
Lender may require without, as to the remainder of the Property, impairing or
affecting the lien or priority of this Instrument or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
Obligations shall have been actually reduced, and Lender may accept by
assignment, pledge, or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder;

(i) apply any Deposits to the following items in any order and in Lender’s sole
discretion: (A) the Obligations, (B) Costs, (C) advances made by Lender or
Trustee under the Documents, and/or (D) Impositions;

(j) take all actions permitted under the U.C.C. of the State of Oregon,
including (i) the right to take possession of all tangible and intangible
personal property now or hereafter included within the Property (the “Personal
Property”) and take such actions as Lender or Trustee deems advisable for the
care, protection and preservation of the Personal Property and (ii) request
Borrower at its expense to assemble (or require Property Manager to assemble)
the Personal Property and make it available to Lender or Trustee at a convenient
place acceptable to Lender or Trustee. Any notice of sale, disposition or other
intended action by Lender or Trustee with respect to the Personal Property sent
to Borrower at least ten (10) Business Days prior to such action shall
constitute commercially reasonable notice to Borrower; or

(k) take any other action permitted under any Laws.

If Lender or Trustee exercises any of its rights under Section 3.02(g), Lender
and Trustee shall not (a) be deemed to have entered upon or taken possession of
the Property except upon the exercise of its option to do so, evidenced by its
demand and overt act for such purpose; (b) be deemed a beneficiary or mortgagee
in possession by reason of such entry or taking possession; nor (c) be liable
(i) to account for any action taken pursuant to such exercise other than for
Rents actually received by Lender, (ii) for any loss

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

7



--------------------------------------------------------------------------------

sustained by Borrower resulting from any failure to lease the Property, or
(iii) any other act or omission of Lender or Trustee except for losses caused by
Lender’s or Trustee’s willful misconduct or gross negligence. Borrower hereby
consents to, ratifies, and confirms the exercise by Lender and/or Trustee of its
or their rights under this Instrument and appoints Lender and Trustee as its
attorney-in-fact, which appointment shall be deemed to be coupled with an
interest and irrevocable, for such purposes. After an Event of Default, Lender
is further authorized to give notice to all third party providers, including
insurers, any governmental provider, or Medicare or Medicaid or any similar
program or provider, at Lender’s option, instructing them to pay all Rents which
would be otherwise paid to Borrower to Lender, to the extent permitted by law.

Section 3.03 Expenses. All Costs, expenses, allocated or accrued fees, or other
amounts paid or incurred by Lender or Trustee in the exercise of its or their
rights under the Documents which are reimbursable or payable to Lender by
Borrower under the Documents, together with interest thereon at the applicable
interest rate specified in the Loan Agreement, which shall be the Default Rate
unless prohibited by Laws, shall be (a) part of the Obligations, (b) secured by
this Instrument, and (c) allowed and included as part of the Obligations in any
foreclosure, decree for sale, power of sale, or other judgment or decree
enforcing Lender’s and/or Trustee’s rights under the Documents.

Section 3.04 Rights Pertaining to Sales. To the extent permitted under (and in
accordance with) any Laws, the following provisions shall, as Lender or Trustee
may determine in its or their sole discretion, apply to any sales of the
Property under this Article III, whether by judicial proceeding, judgment,
decree, power of sale, foreclosure or otherwise: (a) Lender or Trustee may
conduct a single sale of the Property or multiple sales of any part of the
Property in separate tracts or in its entirety or any other manner consistent
with applicable Laws as Lender deems in its best interests and Borrower waives
any right to require otherwise; (b) if Lender elects more than one sale of the
Property, Lender may at its option cause the same to be conducted simultaneously
or successively, on the same day or on such different days or times and in such
order as Lender may deem to be in its best interests, no such sale shall
terminate or otherwise affect the lien of this Instrument on any part of the
Property not then sold, and Borrower shall pay the costs and expenses of each
such sale; (c) any sale may be postponed or adjourned by public announcement at
the time and place appointed for such sale or for such postponed or adjourned
sale without further notice; or such sale may occur, without further notice, at
the time fixed by the last postponement or a new notice of sale may be given;
and (d) Lender may acquire the Property and, in lieu of paying cash, may pay by
crediting against the Obligations the amount of its bid, after deducting
therefrom any sums which Lender or Trustee is authorized to deduct under the
provisions of the Documents. After any such sale, Trustee shall deliver to the
purchaser at such sale the Trustee’s deed conveying the property so sold, but
without any covenant or warranty, express or implied. The recitals in any such
deed of any matters or facts shall be conclusive proof of the truthfulness
thereof. Any person, including Borrower, Trustee or Lender, may purchase at such
sale.

Section 3.05 Application of Proceeds. Any proceeds received from any sale or
disposition under this Article III or otherwise, together with any other sums
held by Lender or Trustee, shall, except as expressly provided to the contrary,
be applied in the order determined by Lender to: (a) payment of all Costs and
expenses of any enforcement action or foreclosure sale, transfer of title by
power of sale (including the expenses of the Trustee), or otherwise, including
interest thereon at the applicable interest rate specified in the Loan
Agreement, which shall be the Default Rate unless prohibited by Laws, (b) all
taxes, Assessments, and other charges unless the Property was sold subject to
these items; (c) payment of the Obligations in such order as Lender may elect;
(d) payment of any other sums secured or required to be paid by Borrower, or by
Property Manager under that certain Management Agreement dated as of the date
hereof, by and between Operator and Property Manager (the “Management
Agreement”) in order to maintain any

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

8



--------------------------------------------------------------------------------

licenses, permits, certificates or contracts relating to the operation of and
authority to operate the Property as a Senior Living Facility; and (e) payment
of the surplus, if any, to any person lawfully entitled to receive it. Borrower
and Lender intend and agree that during any period of time between any
foreclosure judgment that may be obtained and the actual foreclosure sale that
the foreclosure judgment will not extinguish the Documents or any rights
contained therein including the obligation of Borrower to pay all Costs and to
pay interest at the applicable interest rate specified in the Loan Agreement,
which shall be the Default Rate unless prohibited by Laws.

Section 3.06 Additional Provisions as to Remedies. No failure, refusal, waiver,
or delay by Lender or Trustee to exercise any rights under the Documents upon
any default or Event of Default shall impair Lender’s or Trustee’s rights or be
construed as a waiver of, or acquiescence to, such or any subsequent default or
Event of Default. No recovery of any judgment by Lender or Trustee and no levy
of an execution upon the Property or any other property of Borrower or Property
Manager shall affect the lien and security interest created by this Instrument
and such liens, rights, powers, and remedies shall continue unimpaired as
before. Lender or Trustee may resort to any security given by this Instrument or
any other security now given or hereafter existing to secure the Obligations, in
whole or in part, in such portions and in such order as Lender or Trustee may
deem advisable, and no such action shall be construed as a waiver of any of the
liens, rights, or benefits granted hereunder. Acceptance of any payment after
any Event of Default shall not be deemed a waiver or a cure of such Event of
Default and such acceptance shall be deemed an acceptance on account only. If
Lender or Trustee has started enforcement of any right by foreclosure, sale,
entry, or otherwise and such proceeding shall be discontinued, abandoned, or
determined adversely for any reason, then Borrower, Lender and Trustee shall be
restored to their former positions and rights under the Documents with respect
to the Property, subject to the lien and security interest hereof.

Section 3.07 Waiver of Rights and Defenses. To the fullest extent Borrower may
do so under Laws, Borrower (a) will not at any time insist on, plead, claim, or
take the benefit of any statute or rule of law now or later enacted providing
for any appraisement, valuation, stay, extension, moratorium, redemption, or any
statute of limitations; (b) for itself, its successors and assigns, and for any
person ever claiming an interest in the Property (other than Lender), waives and
releases all rights of redemption, reinstatement, valuation, appraisement,
notice of intention to mature or declare due the whole of the Obligations, all
rights to a marshaling of the assets of Borrower, including the Property, or to
a sale in inverse order of alienation, in the event of foreclosure (or
extinguishment by transfer of title by power of sale) of the liens and security
interests created under the Documents; (c) shall not be relieved of its
obligation to pay the Obligations as required in the Documents nor shall the
lien or priority of the Documents be impaired by any agreement renewing,
extending, or modifying the time of payment or the provisions of the Documents
(including a modification of any interest rate), unless expressly released,
discharged, or modified by such agreement. Regardless of consideration and
without any notice to or consent by the holder of any subordinate lien, security
interest, encumbrance, right, title, or interest in or to the Property, Lender
may (a) release any person liable for payment of the Obligations or any portion
thereof or any part of the security held for the Obligations or (b) modify any
of the provisions of the Documents without impairing or affecting the Documents
or the lien, security interest, or the priority of the modified Documents as
security for the Obligations over any such subordinate lien, security interest,
encumbrance, right, title, or interest.

Section 3.08 Additional Credit Bidding. In connection with any sale of the
Property pursuant to Section 363 of the Bankruptcy Code or any plan under the
Bankruptcy Code, Lender shall have the right to acquire the Property and, in
lieu of paying cash, Lender shall have the right (at its option) to pay by
crediting against the Obligations the amount of its bid, after deducting
therefrom any sums which Lender is authorized to deduct under the provisions of
the Documents.

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

9



--------------------------------------------------------------------------------

ARTICLE IV - SECURITY AGREEMENT

Section 4.01 Security Agreement. This Instrument constitutes both a real
property deed of trust and a “security agreement” within the meaning of the
U.C.C. The Property includes real and personal property and all tangible and
intangible rights and interest of Borrower in the Property. Borrower grants to
Lender and Trustee, as security for the Obligations, a security interest in the
Personal Property to the fullest extent that the Personal Property may be
subject to the U.C.C. Borrower authorizes Lender to file any financing or
continuation statements and amendments thereto relating to the Personal Property
without the signature of Borrower if permitted by Laws.

ARTICLE V - ADDITIONAL PROVISIONS

Section 5.01 Usury Savings Clause. Without limiting Section 1.02 above, the
provisions of Section 9.01 of the Loan Agreement are hereby incorporated by
reference into this Instrument to the same extent and with the same force as if
fully set forth herein.

Section 5.02 Notices. Any notice, request, demand, consent, approval, direction,
agreement, or other communication (any “notice”) required or permitted under the
Documents shall be in writing and shall be validly given if sent by a
nationally-recognized courier that obtains receipts, delivered personally by a
courier that obtains receipts, or mailed by United States certified mail (with
return receipt requested and postage prepaid) addressed to the applicable person
as follows:

 

If to Borrower:

 

CHP GRESHAM-HUNTINGTON TERRACE OR OWNER, LLC

c/o CNL Healthcare Properties, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention: Holly J. Greer, Senior Vice President and General Counsel, and Joseph
T. Johnson, Senior Vice President and Chief Financial Officer

 

and

 

CHP GRESHAM-HUNTINGTON TERRACE OR TENANT CORP.

c/o CNL Healthcare Properties, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention: Holly J. Greer, Senior Vice President and General Counsel, and Joseph
T. Johnson, Senior Vice President and Chief Financial Officer

 

  

With a copy of notices sent to Borrower to:

 

LOWNDES, DROSDICK, DOSTER, KANTOR & REED, P.A.

215 N. Eola Drive

Orlando, Florida 32801

Attention: Peter Luis Lopez, Esq.

If to Lender:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Asset Management Department

Reference Loan No. 706109322

  

With a copy of notices sent to Lender to:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Legal Department

Reference Loan No. 706109322

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

10



--------------------------------------------------------------------------------

If to Trustee:

 

FIRST AMERICAN TITLE INSURANCE COMPANY

200 SW Market Street, Suite 250

Portland, Oregon 97201

Attention:

  

Each notice shall be effective upon being so sent, delivered, or mailed, but the
time period for response or action shall run from the date of receipt as shown
on the delivery receipt. Refusal to accept delivery or the inability to deliver
because of a changed address for which no notice was given shall be deemed
receipt. Any party may periodically change its address for notice and specify up
to two (2) additional addresses for copies by giving the other party at least
ten (10) days’ prior notice.

Section 5.03 Applicable Law and Submission to Jurisdiction. This Instrument
shall be governed by and construed in accordance with the laws of the State of
Oregon and the applicable laws of the United States of America. Without limiting
Lender’s or Trustee’s right to bring any Action (as defined in the Loan
Agreement) in the courts of other jurisdictions, Borrower irrevocably
(a) submits to the jurisdiction of any state or federal court in the State of
Oregon, (b) agrees that any Action may be heard and determined in such court,
and (c) waives, to the fullest extent permitted by Laws, the defense of an
inconvenient forum to the maintenance of any Action in such jurisdiction.

Section 5.04 Transfer of Loan.

(a) Lender may, at any time, (i) sell, transfer or assign the Documents and any
servicing rights with respect thereto or (ii) grant participations therein or
issue Securities (as defined in the Loan Agreement). Lender may forward to any
Investors (as defined in the Loan Agreement), to any Rating Agency (as defined
in the Loan Agreement) rating such Securities and to any prospective Investor,
all documents and information which Lender now has or may later acquire relating
to the Obligations, Borrower, Property Manager, any guarantor, any
indemnitor(s), the Leases, and the Property, whether furnished by Borrower,
Property Manager, any guarantor, any indemnitor(s) or otherwise, as Lender
determines advisable. Borrower, any guarantor and any indemnitor of Borrower’s
obligations under the Documents agree to cooperate with Lender in connection
with any transfer made or any Securities created pursuant to this Section 5.04
including the delivery of an estoppel certificate in accordance with
Section 3.16 of the Loan Agreement and such other documents as may be reasonably
requested by Lender. Borrower shall also furnish consent of any Borrower, any
property manager, any guarantor and any indemnitor in order to permit Lender to
furnish such Investors or such prospective Investors or such Rating Agency with
any and all information concerning the Property, the Leases, the financial
condition of Borrower, any guarantor and any indemnitor, as may be reasonably
requested by Lender, any Investor, any prospective Investor or any Rating Agency
and which may be complied with without undue expense.

(b) Borrower agrees that upon any assignment or transfer of the Documents by
Lender to any third party, Lender shall have no obligations or liabilities under
the Documents for the period from and after such assignment or transfer, such
third party shall be substituted as the lender under the Documents for all
purposes, and Borrower shall look solely to such third party for the performance
of any obligations under the Documents or with respect to the Other Loan arising
from and after the date of such assignment or transfer.

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

11



--------------------------------------------------------------------------------

(c) Upon an assignment or other transfer of the Documents, Lender may, at its
discretion, pay over the Deposits in its possession and deliver all other
collateral mortgaged, granted, pledged or assigned pursuant to the Documents, or
any part thereof, to the transferee who shall thereupon become vested with all
the rights herein or under applicable law given to Lender with respect thereto,
and Lender shall thereafter forever be relieved and fully discharged from any
liability or responsibility in the matter, but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred to Borrower or to the assignee or transferee of the Documents. If
the Deposits are transferred or assigned to the assignee or transferee, then
Borrower shall then look solely to such assignee or transferee with respect
thereto. This provision shall apply to every transfer of the Deposits and any
other collateral mortgaged, granted, pledged or assigned pursuant to the
Documents, or any part thereof, to a new assignee or transferee. Subject to the
provisions of Section 5.01 of the Loan Agreement, a transfer of title to the
Land shall automatically transfer to the new owner the beneficial interest in
the Deposits.

Section 5.05 Miscellaneous. If any provision of the Documents shall be held to
be invalid, illegal, or unenforceable in any respect, this shall not affect any
other provisions of the Documents and such provision shall be limited and
construed as if it were not in the Documents. If title to the Property becomes
vested in any person other than Borrower, then Lender and Trustee may, without
notice to Borrower, deal with such person regarding the Documents or the
Obligations in the same manner as with Borrower without in any way vitiating or
discharging Borrower’s liability under the Documents or being deemed to have
consented to the vesting. If both the lessor’s and lessee’s interest under any
Lease ever becomes vested in any one person, this Instrument and the lien and
security interest created hereby shall not be destroyed or terminated by the
application of the doctrine of merger, and Lender and Trustee shall continue to
have and enjoy all its rights and privileges as to each separate estate. Upon
foreclosure (or transfer of title by power of sale) of this Instrument, none of
the Leases shall be destroyed or terminated as a result of such foreclosure (or
transfer of title by power of sale), by application of the doctrine of merger or
as a matter of law, unless Lender or Trustee takes all actions required by law
to terminate the Leases as a result of foreclosure (or transfer of title by
power of sale). All of Borrower’s covenants and agreements under the Documents
shall run with the land and time is of the essence. Borrower appoints Lender as
its attorney-in-fact, which appointment is irrevocable and shall be deemed to be
coupled with an interest, with respect to the execution, acknowledgment,
delivery, filing or recording for and in the name of Borrower of any of the
documents listed in Sections 3.04, 3.19, 4.01, and 6.02 of the Loan Agreement.
The Documents cannot be amended, terminated, or discharged except in a writing
signed by the party against whom enforcement is sought. No waiver, release, or
other forbearance by Lender will be effective unless it is in a writing signed
by Lender and then only to the extent expressly stated. The provisions of the
Documents shall be binding upon Borrower and its heirs, devisees,
representatives, successors, and assigns including successors in interest to the
Property and inure to the benefit of Lender and Trustee and its or their heirs,
successors, substitutes, and assigns. Where two or more persons have executed
the Documents, the obligations of such persons shall be joint and several,
except to the extent the context clearly indicates otherwise. The Documents may
be executed in any number of counterparts with the same effect as if all parties
had executed the same document. All such counterparts shall be construed
together and shall constitute one instrument, but in making proof hereof it
shall only be necessary to produce one such counterpart. Upon receipt of an
affidavit of an officer of Lender or Borrower, as the case may be, as to the
loss, theft, destruction or mutilation of any Document which is not of public
record, and, in the case of any mutilation, upon surrender and cancellation of
the Document, Borrower or Lender, as the case may be, will issue, in lieu
thereof, a replacement Document, dated the date of the lost, stolen, destroyed
or mutilated Document containing the same provisions. Any reviews, inspections,
reports, approvals or similar items conducted,

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

12



--------------------------------------------------------------------------------

made or produced by or on behalf of Lender with respect to Borrower, the
Property or the Loan are for loan underwriting and servicing purposes only, and
shall not constitute an acknowledgment, representation or warranty of the
accuracy thereof, or an assumption of liability with respect to Borrower,
Borrower’s contractors, architects, engineers, employees, agents or invitees,
present or future tenants, occupants or owners of the Property, or any other
party.

Section 5.06 Entire Agreement. Except as provided in Section 3.17 of the Loan
Agreement, (a) the Documents and Borrower’s Individual Loan Documents constitute
the entire understanding and agreement among Borrower, Lender and Trustee with
respect to the Loan and supersede all prior written or oral understandings and
agreements with respect to the Loan including the Application and Loan
commitment, and (b) Borrower is not relying on any representations or warranties
of Lender except as expressly set forth in the Documents.

Section 5.07 Concerning the Trustee. By recording a written substitution in the
county where the Property is located or by any other means permitted by Laws,
Lender may (a) remove Trustee or any successor Trustee at any time (or times)
without notice or cause and (b) replace any Trustee who dies or resigns. To the
extent permitted by Laws, Trustee waives any statutory fee for its services and
agrees to accept reasonable compensation in lieu thereof. Trustee may resign
upon thirty (30) days’ notice to Lender and Borrower. If more than one person is
appointed Trustee, all rights granted to Trustee under this Instrument may be
exercised by any of them, without the others, with the same effect as if
exercised by all of them jointly. In addition to exercising all rights set forth
in this Instrument, Trustee may exercise all rights under Laws.

Section 5.08 WAIVER OF TRIAL BY JURY. EACH OF BORROWER AND LENDER HEREBY WAIVES
(AND SHALL CAUSE PROPERTY MANAGER TO WAIVE), TO THE FULLEST EXTENT PERMITTED BY
LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM FILED
BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY ALLEGED ACTS OR OMISSIONS OF
LENDER OR BORROWER IN CONNECTION THEREWITH.

ARTICLE VI - LOCAL LAW PROVISIONS

Section 6.01 Local Law Provisions.

(a) The maturity date of the Obligations secured hereby shall be not later than
December 5, 2018.

(b) Borrower warrants that this Instrument is not and will at all times continue
not to be a residential deed of trust (as that term is defined in Oregon Revised
Statutes [“ORS”] 86.705(3)).

(c) Forced Insurance Notice:

WARNING:

UNLESS BORROWER PROVIDES LENDER WITH EVIDENCE OF THE INSURANCE COVERAGE AS
REQUIRED HEREUNDER, LENDER MAY PURCHASE INSURANCE AT BORROWER’S EXPENSE TO
PROTECT LENDER’S INTERESTS. THIS INSURANCE MAY, BUT NEED NOT, ALSO PROTECT
BORROWER’S INTERESTS. IF THE PROPERTY OR THE COLLATERAL BECOMES DAMAGED, THE
COVERAGE THAT LENDER PURCHASES MAY NOT PAY ANY CLAIM BORROWER MAKES OR ANY CLAIM
MADE AGAINST BORROWER.

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

13



--------------------------------------------------------------------------------

BORROWER MAY LATER CANCEL THIS COVERAGE BY PROVIDING EVIDENCE THAT BORROWER HAS
OBTAINED PROPERTY COVERAGE ELSEWHERE.

BORROWER IS RESPONSIBLE FOR THE COST OF ANY INSURANCE PURCHASED BY LENDER. THE
COST OF THIS INSURANCE MAY BE ADDED TO THE DEBT. IF THE COST IS ADDED TO THE
DEBT, THE INTEREST RATE ON THE UNDERLYING DEBT WILL APPLY TO THIS ADDED AMOUNT.
THE EFFECTIVE DATE OF COVERAGE MAY BE THE DATE BORROWER’S PRIOR COVERAGE LAPSED
OR THE DATE BORROWER FAILED TO PROVIDE PROOF OF COVERAGE.

THE COVERAGE THE LENDER PURCHASES MAY BE CONSIDERABLY MORE EXPENSIVE THAN
INSURANCE BORROWER MAY OBTAIN ON ITS OWN AND MAY NOT SATISFY ANY NEED FOR
PROPERTY DAMAGE COVERAGE OR ANY MANDATORY LIABILITY INSURANCE REQUIREMENTS
IMPOSED BY LEGAL REQUIREMENTS.

(d) No Oral Commitments Notice:

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY US
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’ S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY US TO BE ENFORCEABLE.

(e) Use Restrictions:

BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING TITLE
SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW USE OF THE PROPERTY DESCRIBED
IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND REGULATIONS.
BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO
THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING
DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY
ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE
APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY LIMITS ON LAWSUITS AGAINST
FARMING OR FOREST PRACTICES AS DEFINED IN ORS 30.930, AND TO INQUIRE ABOUT THE
RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010.

ARTICLE VII - SPECIAL PROVISIONS

Section 7.01 Other Definitions. As used in this Instrument, the following terms
shall have the following meanings:

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

14



--------------------------------------------------------------------------------

(a) Loans: Collectively, all of the loans evidenced by the Note.

(b) Note: Collectively, all of the promissory notes defined and identified from
time to time in the Loan Agreement as the “Notes,” with the exception of that
certain promissory note defined herein as the “Other Note,” as the same are
amended, renewed, extended, supplemented, restated or otherwise modified from
time to time in accordance with the provisions of the Loan Agreement or such
promissory note.

(c) Other Loan: The loan evidenced by the Other Note.

(d) Other Note: That certain Promissory Note (Huntington Terrace), dated as of
the date hereof, from Borrower, as maker, and payable to the order of Lender, as
holder, in the original principal amount of Ten Million Seven Hundred
Twenty-Eight Thousand Five Hundred Fifty-Five and No/100 U.S. Dollars
($10,728,555.00), as the same may be amended, renewed, extended, supplemented,
restated or otherwise modified from time to time in accordance with the
provisions of the Loan Agreement or such promissory note.

Section 7.02 Optional Cross-Collateralization Provisions. At Lender’s sole
option and election, the lien of this Instrument on the Property and the
Documents shall also secure and are hereby cross-collateralized with the liens,
security title and security interests of each of those certain mortgages and
security agreements and deeds of trusts and security agreements executed by any
of the Related Borrowers, for the benefit of Lender, encumbering the Other
Properties (collectively, the “Other Mortgages”). If Lender has elected to have
the lien of this Instrument on the Property also secure and be
cross-collateralized with the liens of the Other Mortgages, then, in the event
of an Event of Default under any of the Documents, Borrower hereby acknowledges
and agrees that Lender shall have the right, after the expiration of any
applicable cure period, to exercise its rights and remedies for a default under
any or all of the Documents and any of the Other Mortgages.

Section 7.03 Cross Default and Notice Provisions. Any Event of Default under any
of the Documents shall constitute, at Lender’s option, an Event of Default under
all of the other Documents and under any documents of even date with this
Instrument executed by any of the Related Borrowers, for the benefit of Lender,
evidencing, securing or relating to the payment of any indebtedness other than
the indebtedness secured by this Instrument and the performance of any
obligation other than the Obligations, in connection with the Other Properties,
including, but not limited to, the Other Mortgages, exclusive of the Documents
(the “Other Documents”). Any Event of Default under any of the Other Documents
shall constitute, at Lender’s option, an Event of Default under the Documents.
In the event of a default under any of the Documents or any of the Other
Documents, Borrower hereby acknowledges and agrees that: (A) Lender shall only
be obligated to send one (1) notice of default to any one of Borrowers, and
(B) said notice shall be deemed notice to all Borrowers under all of the
Documents and under all of the Other Documents (including, without limitation,
this Instrument and any of the Other Mortgages).

Section 7.04 Application of Funds. At any time that Lender has the right or
option hereunder to apply any funds in its possession (to the extent permitted
by applicable Laws) to the Obligations following the occurrence of an Event of
Default under any of the Documents or under the Other Documents, Lender shall be
entitled to apply such amounts (to the extent permitted by applicable Laws) to
any Note or the Other Note, regardless of whether under the terms of such
note(s) such amounts are then due and payable.

Section 7.05 Subordination of this Instrument. This Instrument shall be in all
respects subject and subordinate to that certain Deed of Trust, Security
Agreement and Fixture Filing (Huntington Terrace – First) made by Borrower to
Lender as of the date of this Instrument with respect to the Property (as the

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

15



--------------------------------------------------------------------------------

same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “First Priority Mortgage”) and that certain Assignment of
Leases and Rents (Huntington Terrace – First) made by Borrower to Lender as of
the date of this Instrument with respect to the Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Instrument as of the day
first set forth above.

 

BORROWER: OWNER: CHP GRESHAM-HUNTINGTON TERRACE OR OWNER, LLC, a Delaware
limited liability company By:   /s/ Steven M. Wortman                 [SEAL]
Name:   Steven M. Wortman Title:   Senior Vice President OPERATOR: CHP
GRESHAM-HUNTINGTON TERRACE OR TENANT CORP., a Delaware corporation By:   /s/
Steven M. Wortman Name:   Steven M. Wortman Title:   Senior Vice President  
[CORPORATE SEAL]

 

STATE OF GEORGIA    )       ) SS.    COUNTY OF FULTON    )   

This instrument was acknowledged before me Darlene S. Nutter, on November 21,
2013, by Steven M. Wortman, Senior Vice President of CHP Gresham-Huntington
Terrace OR Owner, LLC, a Delaware limited liability company, and CHP
Gresham-Huntington Terrace OR Tenant Corp., a Delaware corporation, on behalf of
such limited liability company and corporation.

 

(Official Seal)      

/s/ Darlene S. Nutter (Seal)

      Name: Darlene S. Nutter       Date: November 21, 2013       My commission
expires:       September 5, 2015

 

Prudential Loan No. 706109322

CNL BV Portfolio

Deed of Trust, Security Agreement and Fixture Filing (Huntington Terrace -
Second)

 



--------------------------------------------------------------------------------

Exhibit A

LEGAL DESCRIPTION OF LAND

[Intentionally Omitted]

 

A-1



--------------------------------------------------------------------------------

Exhibit B

DESCRIPTION OF PERSONAL PROPERTY SECURITY

[Intentionally Omitted]

 

B-1